               Case 19-00840-dd                     Doc 56           Filed 09/24/19 Entered 09/24/19 09:12:15           Desc Main
                                                                     Document      Page 1 of 3

 Fill in this information to identify your case:

 Debtor 1                 Jamie Lashon Dukes
                          First Name                        Middle Name              Last Name

 Debtor 2                 Myeshia S. Dukes
 (Spouse if, filing)      First Name                        Middle Name              Last Name


 United States Bankruptcy Court for the:              DISTRICT OF SOUTH CAROLINA

 Case number           19-00840
 (if known)                                                                                                              Check if this is an
                                                                                                                         amended filing



Official Form 108
Statement of Intention for Individuals Filing Under Chapter 7                                                                            12/15


If you are an individual filing under chapter 7, you must fill out this form if:
    creditors have claims secured by your property, or
  you have leased personal property and the lease has not expired.
You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting of creditors,
        whichever is earlier, unless the court extends the time for cause. You must also send copies to the creditors and lessors you list
        on the form

If two married people are filing together in a joint case, both are equally responsible for supplying correct information. Both debtors must
         sign and date the form.

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
        write your name and case number (if known).

 Part 1:        List Your Creditors Who Have Secured Claims

1. For any creditors that you listed in Part 1 of Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D), fill in the
   information below.
    Identify the creditor and the property that is collateral  What do you intend to do with the property that    Did you claim the property
                                                               secures a debt?                                    as exempt on Schedule C?



    Creditor's         AUTO MONEY TITLE                                     Surrender the property.                     No
    name:                                                                   Retain the property and redeem it.
                                                                            Retain the property and enter into a        Yes
    Description of       2006 TOYOTA HIGHLANDER                             Reaffirmation Agreement.
    property                                                                Retain the property and [explain]:
    securing debt:



    Creditor's         FIRST CREDIT                                         Surrender the property.                     No
    name:                                                                   Retain the property and redeem it.
                                                                            Retain the property and enter into a        Yes
    Description of       HOUSEHOLD GOODS                                    Reaffirmation Agreement.
    property                                                                Retain the property and [explain]:
    securing debt:                                                        avoid lien using 11 U.S.C. § 522(f)


    Creditor's         HARBISON COMMUNITY ASSOC                             Surrender the property.                     No
    name:                                                                   Retain the property and redeem it.
                                                                            Retain the property and enter into a        Yes
    Description of       DEBTORS RESIDENCE-8 DEVY                           Reaffirmation Agreement.
    property             COURT, IRMO, SC 29063                              Retain the property and [explain]:


Official Form 108                                       Statement of Intention for Individuals Filing Under Chapter 7                          page 1

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                Best Case Bankruptcy
            Case 19-00840-dd                        Doc 56           Filed 09/24/19 Entered 09/24/19 09:12:15                        Desc Main
                                                                     Document      Page 2 of 3

 Debtor 1      Jamie Lashon Dukes
 Debtor 2      Myeshia S. Dukes                                                                       Case number (if known)   19-00840

    securing debt:                                                        Debt to be addressed by Loan
                                                                         Modification


    Creditor's     PRESTIGE FINANCIAL                                       Surrender the property.                                 No
    name:                                                                   Retain the property and redeem it.
                                                                            Retain the property and enter into a                    Yes
    Description of      2015 CHEVROLET TRAVERSE                             Reaffirmation Agreement.
    property                                                                Retain the property and [explain]:
    securing debt:



    Creditor's     PROGRESSIVE LEASING                                      Surrender the property.                                 No
    name:                                                                   Retain the property and redeem it.
                                                                            Retain the property and enter into a                    Yes
    Description of      HOUSEHOLD                                           Reaffirmation Agreement.
    property            GOODS-MATTRESS                                      Retain the property and [explain]:
    securing debt:



    Creditor's     SN SERVICING CORP                                        Surrender the property.                                 No
    name:                                                                   Retain the property and redeem it.
                                                                            Retain the property and enter into a                    Yes
    Description of      DEBTORS RESIDENCE-8 DEVY                            Reaffirmation Agreement.
    property            COURT, IRMO, SC 29063                               Retain the property and [explain]:
    securing debt:                                                        Debt to be addressed by Loan
                                                                         Modification


    Creditor's     SOUTHERN LEASE MANAGEMENT                                Surrender the property.                                 No
    name:          GROUP                                                    Retain the property and redeem it.
                                                                                                                                    Yes
                                                                            Retain the property and enter into a
    Description of      PERSONAL PROPERTY-(17X20)                           Reaffirmation Agreement.
    property            STORAGE SHED                                        Retain the property and [explain]:
    securing debt:



    Creditor's     TITLE MAX                                                Surrender the property.                                 No
    name:                                                                   Retain the property and redeem it.
                                                                            Retain the property and enter into a                    Yes
    Description of      1994 CHEVROLET SILVERADO                            Reaffirmation Agreement.
    property                                                                Retain the property and [explain]:
    securing debt:



    Creditor's     WESTGATE GROUP                                           Surrender the property.                                 No
    name:                                                                   Retain the property and redeem it.
                                                                            Retain the property and enter into a                    Yes
    Description of      TIMESHARE-WESTGATE                                  Reaffirmation Agreement.
    property            RESORTS                                             Retain the property and [explain]:
    securing debt:




Official Form 108                                       Statement of Intention for Individuals Filing Under Chapter 7                                page 2

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy
            Case 19-00840-dd                        Doc 56           Filed 09/24/19 Entered 09/24/19 09:12:15                           Desc Main
                                                                     Document      Page 3 of 3

 Debtor 1      Jamie Lashon Dukes
 Debtor 2      Myeshia S. Dukes                                                                       Case number (if known)    19-00840

     Creditor's    WORLD FINANCE                                            Surrender the property.                                     No
     name:                                                                  Retain the property and redeem it.
                                                                            Retain the property and enter into a                        Yes
     Description of     HOUSEHOLD GOODS                                     Reaffirmation Agreement.
     property                                                               Retain the property and [explain]:
     securing debt:                                                       avoid lien using 11 U.S.C. § 522(f)

 Part 2:   List Your Unexpired Personal Property Leases
For any unexpired personal property lease that you listed in Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G), fill
in the information below. Do not list real estate leases. Unexpired leases are leases that are still in effect; the lease period has not yet ended.
You may assume an unexpired personal property lease if the trustee does not assume it. 11 U.S.C. § 365(p)(2).

 Describe your unexpired personal property leases                                                                              Will the lease be assumed?

 Lessor's name:                                                                                                                   No
 Description of leased
 Property:                                                                                                                        Yes

 Lessor's name:                                                                                                                   No
 Description of leased
 Property:                                                                                                                        Yes

 Lessor's name:                                                                                                                   No
 Description of leased
 Property:                                                                                                                        Yes

 Lessor's name:                                                                                                                   No
 Description of leased
 Property:                                                                                                                        Yes

 Lessor's name:                                                                                                                   No
 Description of leased
 Property:                                                                                                                        Yes

 Lessor's name:                                                                                                                   No
 Description of leased
 Property:                                                                                                                        Yes

 Lessor's name:                                                                                                                   No
 Description of leased
 Property:                                                                                                                        Yes

 Part 3:      Sign Below

Under penalty of perjury, I declare that I have indicated my intention about any property of my estate that secures a debt and any personal
property that is subject to an unexpired lease.

 X     /s/ Jamie Lashon Dukes                                                       X /s/ Myeshia S. Dukes
       Jamie Lashon Dukes                                                               Myeshia S. Dukes
       Signature of Debtor 1                                                            Signature of Debtor 2

       Date        September 24, 2019                                               Date     September 24, 2019




Official Form 108                                       Statement of Intention for Individuals Filing Under Chapter 7                                      page 3

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
